DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments and remarks, filed on 3/31/2022, has been entered.  The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.

Claim Status
Claims 50-71 are pending with claims 50-67 and 70-71 being examined and claims 68 and 69 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 50-52, 55, 60, 62-65, 67, and 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Guala (US 3638821 A; hereinafter “Guala”) in view of Wicks et al (US 4883641 A; hereinafter “Wicks”; already of record) in view of Loehn (US 20120328490 A1; hereinafter “Loehn”; already of record), and in further view of Kranz et al (US 20160031611 A1; hereinafter “Kranz”; already of record). 
Regarding claim 50, Guala teaches a composition (Guala; Abstract) comprising a fluid handling tube (Guala; col. 2, line 28; Fig. 4; bottle 19) and a cap (Guala; col. 1, line 60; Fig. 4; The main member 1 of the closure) configured to engage with the tube (Guala; col. 1, lines 54-55; Fig. 4; a closure for a bottle or similar container comprises a main member 1), 
which cap comprises: 
a proximal terminal surface (Guala; col. 2, line 15; Fig. 4; 6; flat top wall 16),
a distal opening (Guala; col. 2, line 15; Fig. 6; examiner notes that the cap comprises an opening as seen in Fig. 6 and is hollow), 
interior void (Guala; col. 2, line 15; Fig. Fig. 6; examiner notes that the cap comprises an opening as seen in Fig. 6 and is hollow), 
a tube insert region disposed proximal to the distal opening (Guala; col. 1, lines 60-61; Fig. 4; stopper portion in the form of an outer annular wall 2) comprising: two or more annular projections disposed on the tube insert region (Guala; col. 1, line 67; Fig. 4; annular tabs 3), and a circumference around an exterior surface of the tube insert region disposed proximal to the annular projections (Guala; Fig. 1, 2; examiner notes as seen in the Fig. 1 the annular projections are circumferential); and axially oriented ribs disposed around the circumference (Guala; col. 2, lines 5-6; Fig. 1, 4; an outer milled region 11 for easy gripping in order to open the bottle), disposed proximal to the tube insert region, and disposed distal to the proximal terminal surface (Guala; Fig. 1), wherein the ribs of the cap define a step adjacent to the tube insert region (Guala; Fig. 1; examiner interprets “the step” as a spacing between the outer milled region 11 and the annular tabs 3); 
which tube insert region comprises an axial length and a minimum outer diameter between the annular projections (Guala; Fig. 1; examiner notes that the annular tabs cover the cap, thus having an axial length and outer diameter), 
which tube comprises: 
a proximal opening (Guala; col. 1, line 37; Fig. 4; opening of the container), 
a flange around the proximal opening comprises a proximal surface (Guala; col. 1, line 58-59; a neck 20 which is sharply restricted to form an annular internal undercut 21, 
an interior (Guala; col. 1, line 37; Fig. 4; opening of the container),
a cap insertion region in the interior and distal to the opening (Guala; Fig. 4), 
a bottom (Guala; col. 1, lines 6-9; examiner notes the bottle is used to contain a drink, thus the bottle would have a bottom to prevent spillage), and 
the cap is in sealing engagement with the tube (Guala; col. 1, lines 67-68; annular tabs 3 adapted to improve sealing of the closure against the neck of the bottle). 
Modified Kranz does not teach the cap insertion region comprising two or more annular projections. 
However, Wicks teaches an analogous art of a closure and container (Wicks; Abstract) teaches a cap (Wicks; col. 4, line 23; Fig. 1, 3; closure 20) and tube (Wicks; col. 4, line 23; Fig. 1, 3; container 10) wherein the tube comprises the cap insertion region (Wicks; col. 4, lines 65-66; Fig. 4; closure 20 is fully inserted in the container 10) comprising two or more annular projections (Wicks; col. 5, lines 25-27; Fig. 1; flange 11, 12).  It would have been obvious to one of ordinary skill in the art to have modified the projections of the cap insertion region of modified Kranz to be two or more annular projections as taught by Wicks, because Wicks teaches the Flange engages the ring of the cap to provide closure (Wicks; col. 5, lines 24-30). 
Modified Guala does not teach a pivot point is disposed at a point on the flange proximal surface of the tube and is disposed at a point on the step of the cap; whereby the cap can pivot with respect to the tube at the pivot point without a surface of the tube insert region of the cap contacting a surface of the tube interior prior to the seal between the cap and the tube being disrupted. 
However, Loehn teaches an analogous art of a tube (Loehn; para. [110]; Fig. 1, 2, and 3a; container 2) and cap (Loehn; para. [113]; Fig. 1, 2, and 3a; lid 11) comprising a pivot point (Loehn; para [12 70]; Fig. 2, 6c, 7b; pivoting path of the lid 11) disposed at a point on the flange proximal surface of the tube and is disposed at a point on the step of the cap; whereby the cap can pivot with respect to the tube at the pivot point without a surface of the tube insert region of the cap contacting a surface of the tube interior prior to the seal between the cap and the tube being disrupted (Loehn; para [113, 127, 128]; Fig. 7a, 7b; plug 13… The lid 11 pivots with the plug 13 into the container opening 6… the lid 11 is moved together with the plug 13 out of the container opening 6; examiner interprets the gap between the top of lid surface and the tube insert region as the step).  It would have been obvious to one of ordinary skill in the art to have modified the cap and tube of modified Guala to include a pivot point as taught by Loehn, because Loehn teaches that the pivot point opens and closes the container (Loehn; para [9]).  Additionally, one of ordinary skill in the art would have found it obvious to include the pivot point of Loehn connecting the tube and cap of modified Guala in order to help ensure that the cap remained with the tube at all times and was not lost.
Modified Guala does not teach a ratio of the axial length to the diameter is less than 0.62.
However, Kranz teaches an analogous art a container and cap (Kranz; para [80]; Fig. 1; cap 4 and tube 2) a ratio of the axial length to the diameter of the tube insert region is less than 0.62 (Kranz; para [19; 22, 24]; Examiner indicates that the total length of the cap is between 5.2 mm and 8.0 mm, the flange portion is typically between 1.4 mm and 2.4 mm.  The cap being a total of 5.2 mm and the flange portion being 2.4 mm means that the section (tube insert region) has a length of 2.8.  The diameter of the section is 5.95 mm resulting in a ratio of 0.47 which is less than 0.62).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the dimensions of the tube insert region of modified Guala to be less than 0.62 as taught by Kranz, because Kranz teaches that the length of the cap must equal the flange portion of the tube to sufficiently seal (Kranz; para [23]). 
Regarding claim 51, modified Guala teaches the composition according to claim 50, with the cap and the tube. 
Modified Guala does not teach wherein the cap and the tube comprise a polymer.
However, Kranz teaches an analogous art a container and cap (Kranz; para [80]; Fig. 1; cap 4 and tube 2) wherein the cap and the tube comprise a polymer (Kranz; para [26,32]; screw cap and screw top tube made completely from plastic...preferably polypropylene).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the dimensions of the cap and tube of modified Guala to comprise the polymer as taught by Kranz, because Kranz teaches that the material is suited to achieve a proper seal (Kranz; para [26]). 
Regarding claim 52, modified Guala teaches the composition according to claim 51 (the cap and tube of modified Guala is modified to comprise the polymer as taught by Kranz discussed above in claim 51), wherein the polymer is polypropylene (Kranz; para [26,32]; screw cap and screw top tube made completely from plastic...preferably polypropylene)
Regarding claim 55, modified Guala teaches the composition according to claim 50 (the dimensions of the tube insert region of modified Guala is modified to have the ratio of the axial length to the diameter of less than 0.62 as taught by Kranz is discussed above in claim 50), wherein the ratio is about 0.35 to about 0.55 (Kranz; para [19; 22, 24]; Examiner indicates that the total length of the screw cap is between 5.2 mm and 8.0 mm, the flange portion is typically between 1.4 mm and 2.4 mm.  The screw cap being a total of 5.2 mm and the flange portion being 2.4 mm means that the screw section (tube insert region) has a length of 2.8.  The diameter of the screw section is 5.95 mm resulting in a ratio of 0.47)
Regarding claim 60, modified Guala teaches the composition according to claim 50, wherein the cap is in sealing engagement with the tube (Guala; col. 1, lines 54-55; Fig. 4; a closure for a bottle or similar container comprises a main member 1). 
Regarding claim 62, modified Guala teaches the composition according to claim 50 (the cap insertion region of modified Guala is modified to include two or more annular projections as taught by Wicks discussed above in claim 50), wherein the annular projections of the tube (Guala; col. 1, line 67; Fig. 4; annular tabs 3) are in contact with the annular projections of the cap (Wicks; col. 5, lines 25-27; Fig. 1; flange 11, 12), forming an interference fit between the cap and the tube (Wicks; col. 4, lines 65-68; Fig. 4; the closure 20 is fully inserted in the container 10 (as shown in FIG. 4), so as to seal the interior of the container from the outside environment).  Modified Guala discloses the limitation in combination with Wicks because Wicks teaches that the annular projections of the cap and tube are in contact as seen in Fig. 3 of Wicks. 
Regarding claim 63, modified Guala teaches the composition according to claim 62 (the cap insertion region of modified Guala is modified to include two or more annular projections as taught by Wicks discussed above in claim 50), wherein:
the tube comprises a first tube annular projection and a second tube annular projection in the cap insertion region (Wicks; col. 5, lines 25-27; Fig. 1; flange 11, 12), 
the first tube annular projection is proximal to the second cap annular projection (Wicks; Fig. 1, 4; flange 11, 12), 
the cap comprises a first cap annular projection and a second cap annular projection in the tube insert region (Guala; col. 1, line 67; Fig. 4; annular tabs 3), 
the first cap annular projection is proximal to the second cap annular projection (Guala; col. 1, line 67; Fig. 4; annular tabs 3), 
the first tube annular projection contact the first cap annular projection, and the second tube annular projection contacts the second cap annular projection (Wicks; col. 4, lines 65-68; Fig. 3; the closure 20 is fully inserted in the container 10 so as to seal the interior of the container from the outside environment).  Modified Guala discloses the limitation in combination with Wicks because Wicks teaches that the annular projections of the cap and tube are in contact as seen in Fig. 3 of Wicks.
Regarding claim 64, modified Guala teaches the composition according to claim 63 (the cap insertion region of modified Guala is modified to include two or more annular projections as taught by Wicks discussed above in claim 50), wherein the first cap annular projection and the second cap annular projection each comprise an apex and a contact region proximal to the apex (Wicks; col. 5, lines 25-26; Fig. 3; inwardly projecting flange 11 to engage the surface of the ring 29; examiner notes that the annular projections project inward, thus the examiner interprets the portion projecting out is the apex), the first tube annular projection contacts the contact region of the first cap annular projection, and the second tube annular projection contacts the contact region of the second cap annular projection (Wicks; col. 4, lines 65-68; Fig. 3; the closure 20 is fully inserted in the container 10, so as to seal the interior of the container from the outside environment).  
Regarding claim 65, modified Guala teaches the composition according to claim 50 (the projections of the cap insertion region of modified Guala is modified to include two or more annular projections as taught by Wicks discussed above in claim 50), wherein the ribs of the cap define a step adjacent to the tube insert region (Guala; Fig. 1; examiner interprets “the step” as a spacing between the outer milled region 11 and the annular tabs 3) and the flange of the tube comprises a proximal surface (Wicks; Fig. 3; examiner interprets the area between flange 11, 12 as the proximal surface). 
Regarding claim 67, modified Guala teaches the composition according to claim 65 (the cap and tube of modified Guala is modified to incorporate the pivot point as taught by Loehn discussed above in claim 60), wherein the pivot point is disposed at a point on the flange proximal surface of the tube and is disposed at a point on the step of the cap (Loehn; para [119]; Fig. 2, 3a; lid projection 18; the lid projection is the flange that is disposed proximal to the tube and disposed at a point on the cap).
Regarding claim 70, modified Guala teaches the composition according to claim 50 (the projections of the cap insertion region of modified Guala is modified to include two or more annular projections as taught by Wicks discussed above in claim 50), wherein the annular projections of the tube are configured to contact the annular projections of the cap when the tube and the cap are sealingly engaged (Wicks; col. 4, lines 65-68; Fig. 3; the closure 20 is fully inserted in the container 10, so as to seal the interior of the container from the outside environment).  
Regarding claim 71, modified Guala teaches the composition according to claim 70 (the projections of the cap insertion region of modified Guala is modified to include two or more annular projections as taught by Wicks discussed above in claim 50), wherein the annular projections of the tube are configured to contact the annular projections of the cap to form an interference fit between the cap and the tube (Wicks; col. 4, lines 65-68; Fig. 3; the closure 20 is fully inserted in the container 10, so as to seal the interior of the container from the outside environment).  
Claims 53, 56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Guala in view of Wicks in view of Loehn in view of Kranz, and in further view of Cloonan et al (US 5915583; hereinafter “Cloonan”; previously presented). 
Regarding claim 53, modified Guala teaches the composition according to claim 60, the cap with the outer diameter and tube with the inside diameter.  
Modified Guala does not an outer diameter of about 0.32 inches to about 0.45 inches.
However, Cloonan teaches an analogous art of a tube (Cloonan; col. 4, line 33; Fig. 5; tube 12A) and a cap (Cloonan; col. 3, line 19; Fig. 1, 2, and 5; container 10) with a diameter is about 0.32 inches to about 0.45 inches (Cloonan; col. 3, lines 24-25; open end 14 of the container 10 defines a diameter of about 0.372 inches).  It would have been obvious to one of ordinary to have modified the diameter of modified Guala to have a diameter of about 0.32 inches to about 0.45 inches as taught by Cloonan, because Cloonan teaches that container engages and rests upon the open end of the tube (Cloonan; col. 4, lines 31-33).  Examiner indicates that the container of Cloonan is interpreted as a cap because it is used to close the tube (Cloonan; col. 2, lines 20-22; Fig. 5).
Regarding claim 56, modified Guala teaches the composition according to claim 50 (see above) with cap with a tube insertion region.  
Modified Guala does not teach a tube insert region with an axial length of about 1.5 inches to about 2.5 inches. 
However, Cloonan teaches an analogous art of a tube (Cloonan; col. 4, line 33; Fig. 5; tube 12A) and a cap (Cloonan; col. 3, line 19; Fig. 1, 2, and 5; container 10) wherein the axial length of the tube insert region is about 1.5 inches to about 2.5 inches (Cloonan; col. 3, lines 21-23).  It would have been obvious to one of ordinary skill in the art to have modified the cap of modified Guala to have an axial length of about 1.5 inches to 2.5 inches as taught by Cloonan, because Cloonan teaches that the tube insert region having a length of between 1.5 to 2.5 inches provides the advantage of allowing the container to engage and rest upon the open end of the tube (Cloonan; col. 4, lines 30-31; Fig. 5).  
Regarding claim 58, modified Guala teaches the composition according to claim 60, the cap with the outer diameter and tube with the inside diameter.  
Modified Guala does not teach the cap insertion region comprising an inside diameter of about 0.32 inches to about 0.45 inches disposed proximal to the tube annular projections. 
However, Cloonan teaches an analogous art of a tube (Cloonan; col. 4, line 33; Fig. 5; tube 12A) and a cap (Cloonan; col. 3, line 19; Fig. 1, 2, and 5; container 10) wherein the cap insertion region (Cloonan; col. 3, line 47; Fig. 1; the shank 18) comprises an inside diameter is about 0.32 inches to about 0.45 inches disposed proximal to the tube annular projections (Cloonan; col. 3, lines 31-33; the shank 18 defines a diameter of about 0.432 inches).  It would have been obvious to one of ordinary to have modified the diameter of the cap insertion region of modified Guala to have a diameter of about 0.32 inches to about 0.45 inches as taught by Cloonan, because Cloonan teaches that container engages and rests upon the open end of the tube (Cloonan; col. 4, lines 31-33).
Claims 54 and 59 is rejected under 35 U.S.C. 103 as being unpatentable over Guala in view of Wicks in view of Loehn in view of Kranz, and in further view of Anderson et al (US 20080305010 A1; hereinafter “Anderson”; previously presented).
Regarding claim 54, modified Guala teaches the composition according to claim 50, with the cap and container. 
Modified Guala does not teach a diameter is about 0.45 inches to about 0.58 inches.
However, Anderson teaches an analogous art if a cap and container (Anderson; Abstract) wherein the cap comprises a cap insertion region (Anderson; para [82, 128]; Fig. 5; conical inner wall 33) and a diameter of about 0.45 inches to about 0.58 inches (Anderson; para. [123, 128]; the cap must be sized to be less than the diameter of the vessel).  Anderson teaches that the tube insertion diameter of 0.565 inches, and the cap insertion diameter is larger than the tube insertion diameter which can be less than 0.58 inches but greater than 0.565 inches (Anderson; para [128]).  It would have been obvious to one of ordinary to have modified the diameter of modified Guala to have a diameter of about 0.45 inches to about 0.58 inches as taught by Anderson, because Anderson teaches that the caps are typically designed to be screwed, snapped or otherwise frictionally fitted onto the vessel component to prevent leakage (Anderson; para [5]).
Regarding claim 59, modified Guala teaches the composition according to claim 50, with the cap insertion region. 
Modified Guala does not teach the cap insertion region comprises an inside diameter of about 0.45 inches to about 0.58 inches disposed proximal to the tube annular portions.
However, Anderson teaches an analogous art if a cap and container (Anderson; Abstract) wherein the cap comprises a cap insertion region (Anderson; para [82, 128]; Fig. 5; conical inner wall 33) further comprising an inside diameter of about 0.45 inches to about 0.58 inches disposed proximal to the tube annular portions (Anderson; para. [123, 128]; the cap must be sized to be less than the diameter of the vessel).  Anderson teaches that the tube insertion diameter of 0.565 inches, and the cap insertion diameter is larger than the tube insertion diameter which can be less than 0.58 inches but greater than 0.565 inches (Anderson; para [128]).  It would have been obvious to one of ordinary to have modified the diameter of the cap insertion region of modified Guala to have a diameter of about 0.45 inches to about 0.58 inches as taught by Anderson, because Anderson teaches that the caps are typically designed to be screwed, snapped or otherwise frictionally fitted onto the vessel component to prevent leakage (Anderson; para [5]).
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Guala in view of Wicks in view of Loehn in view of Kranz, and in further view of Perrone et al (US 20130270211 A1; hereinafter “Perrone”; already of record).
Regarding claim 57, modified Guala teaches the composition according to claim 50 (the tube of Anderson is modified to include the annular projections as taught by Perrone is discussed above in claim 50), with annular projections from the exterior surface of the tube insert region disposed proximal to the annular projections. 
Modified Guala does not teach the annular projections extending about 0.001 inches to about 0.01 inches. 
However, Perrone teaches the analogous art of annular projections (para. [27]; internal thread 6) wherein the annular projections extend about 0.001 inches to about 0.01 inches (para. [23]; the thread turns have a preferred radial thickness between 0.2 mm (0.0078 inches) and 3 mm).  It would have been obvious to adjust the projection depth of modified Guala to be between 0.001 and 0.01 inches as taught by Perrone, because Perrone teaches that the annular projections results in an improvement of preventing liquid leakage and passage of air (Perrone; para [16]). 
Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Guala in view of Wicks in view of Loehn in view of Kranz, and in further view of Self et al (US 20110084045 A1; hereinafter “Self”; already of record).
Regarding claim 61, modified Guala teaches the composition according to claim 50 (see above).
Modified Guala does not teach a pressure differential of greater than about 6 kilopascals (kPa) is required to disrupt the seal between the cap and the tube, and the pressure differential is internal pressure within a sealed tube/cap composition minus external pressure outside the sealed tube/cap composition. 
However, However, Self teaches a closure having an operating member (Self; Abstract) teaches a cap (Self; para [30, 32, 33]; Fig. 1A, 1C; closure 100) and a container (Self; para [30]; Fig. 1A; container 150) wherein a pressure differential of greater than about 6 kilopascals (kPa) is required to disrupt the seal between the cap and the tube (Self; para [31]; the minimum force required for insertion and removable of the closure can in some embodiments be between approximately 2 N and approximately 20 N), and the pressure differential is internal pressure within a sealed tube/cap composition minus external pressure outside the sealed tube/cap composition (Self; para [25]).  Examiner notes that 1 kPa is equal 1000 N/m2 and the diameter of the tube is approximately 0.5 inches (Self; para [30]).  Thus, converting 6 kPa to n/in2 would equal approximately 3.75 N/in2 multiplied by the surface area of the cap gives 0.73 N.  The limitation is met because Self teaches the minimum force required is 2 N to 20 N.  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the composition of modified Guala to teach a pressure differential as taught by Self, because Self teaches that the minimum force to open and close the cap and tube is greater than 6 kPa (Self; para [31]). 
 
Response to Arguments
Applicant’s arguments towards the prior art filed 3/31/2022 have been considered but are moot because the arguments are directed towards the amended claims.  Further, the previous prior art rejection is withdrawn and a new prior art rejection is applied. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798